                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION
In re: Gregory J Zapfe                                         )       Case no. 16-33656
       Sandra L Zapfe                                          )
                                                                       Chapter 13
                                                               )
                                              Debtors          )       Judge: A. Benjamin Goldgar
                                                               )


                              NOTICE OF MOTION AND CERTIFICATE OF SERVICE

    Gregory J Zapfe                          Semrad Law Firm Llc                      Lake County Treasurer
    Sandra L Zapfe                           20 S Clark St 28Th Fl                    18 N County St., Room 102
    3423 Howard St                           Chicago,IL 60603                         Waukegan, IL 60085
    Park City, IL 60085


      Please take notice that on Friday, June 25, 2021 at 9:15 am, a representative of this office shall appear before
      the Honorable Judge A. Benjamin Goldgar, or any judge sitting in that judge 's place, and present the Trustee's
      objection to claim # 8 of Lake County Treasurer, a copy of which is attached.

      This motion will be presented and heard electronically using Zoom for Government . No personal
      appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the
      following:

      To appear by video, use this link: https//www.zoomgov.com/join. Then enter the meeting ID and password.

      To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then enter the
      meeting ID and password.

      Meeting ID and password. The meeting ID for this hearing is 160 817 7512 and the passcode is 623389.
      The meeting ID and passcode can also be found on the judge 's page on the court's web site.

      If you object to this motion and want it called on the presentment date above, you must file a Notice of
      Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the
      motion will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the
      motion without a hearing.

      I certify that this office caused a copy of this notice to be delivered to the above listed debtors and creditor by
      depositing it in the U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via
      the Court's CM/ECF system on Wednesday, May 19, 2021.



                                                                           /s/ Scott Burknap
        Glenn Stearns,
        Chapter 13 Trustee                                                 For: Glenn Stearns, Trustee
        801 Warrenville Road,
        Suite 650
        Lisle, IL 60532-4350
        Ph: (630) 981-3888
                               IN THE UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION
In re: Gregory J Zapfe                                    )      Case no. 16-33656
       Sandra L Zapfe                                     )
                                                                 Chapter 13
                                                          )
                                          Debtors         )      Judge: A. Benjamin Goldgar
                                                          )

                                           OBJECTION TO CLAIM # 8

Now comes Glenn Stearns, Chapter 13 Trustee, and requests an order reducing the amount of claim # 8, and in support
thereof, states the following:



   1.   On October 21, 2016 the Debtors filed a petition under Chapter 13.
   2.   A claim was filed for the debt owed to LAKE COUNTY TREASURER on January 31, 2017 (# 8 on PACER) in the
        amount of $901.50.
   3.   LAKE COUNTY TREASURER notified the Trustee on 2/4/2021 that the claim is paid in full.


WHEREFORE, the Trustee prays that said claim of LAKE COUNTY TREASURER be reduced to the amount paid to
date, and for such other relief as this court deems proper.

                                                                 Respectfully Submitted;


                                                                 /s/ Glenn Stearns
Glenn Stearns, Chapter 13 Trustee                                For: Glenn Stearns, Trustee
801 Warrenville Road, Suite 650
Lisle, IL 60532-4350
Ph: (630) 981-3888
